EXHIBIT RADA Reports Record Annual New Orders at the End of 2010 Press Release Source: RADA Electronic Industries Ltd. On Wednesday February 23, 2011, 6:00 am EST NETANYA, Israel, Feb. 23, 2011 (GLOBE NEWSWIRE) RADA Electronic Industries Ltd. (Nasdaq:RADA - News) announced today that it had received a total value of approximately $28 million of new orders over the course of 2010, of which $7 million were received in the fourth quarter. Making up the total for 2010, 61% of the orders come from customers in Latin America, 21% from Israel, 13% from North America and 5% from Asia. This is a 12% increase in total new orders compared with 2009, which saw a total of $25 million. The ordered systems will be installed on the most advanced military aircrafts in production today. The majority of orders received during 2010 are scheduled for delivery throughout 2011. Zvika Alon, RADA CEO, commented: "The increase in our year-end backlog will help generate continued growth in the coming years. Of particular note, is the fact that over 60% of our new orders came from Latin America, a highly strategic growth region for the Company. Moreover, I am pleased to report that we have strong visibility moving into 2011 as most of our planned revenues for this year are stemming from existing, signed contracts." About RADA RADA Electronic Industries Ltd. is an Israel based defense electronics contractor.
